 
 
I 
111th CONGRESS
1st Session
H. R. 3167 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2009 
Mr. Chaffetz (for himself and Mr. Lynch) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To allow mail carriers to serve in temporary enumerator positions in connection with the 2010 decennial census. 
 
 
1.FindingsCongress finds that—
(1)the United States Postal Service—
(A)has more experience than any other organization in locating and delivering services to households in the United States; and
(B)is therefore uniquely qualified to assist the Bureau of the Census to achieve a complete and accurate enumeration of the population;
(2)due to reduced mail volume, the United States Postal Service has a surplus of employees; and
(3)allowing mail carriers to serve as enumerators in the 2010 decennial census will help the Government to realize a net reduction in costs by obviating the need to hire non-Federal personnel for temporary enumerator positions. 
2.Temporary enumerators
(a)In generalBefore resorting to non-Federal personnel for service in temporary enumerator positions in connection with the 2010 decennial census, the Secretary of Commerce shall, with the agreement of the Postmaster General, utilize the services of mail carriers to the maximum extent practicable.
(b)LimitationsAny agreement under this section shall include provisions for the selection of mail carriers who will serve as temporary enumerators, except that, under such provisions, a carrier selected to serve as a temporary enumerator—
(1)shall not be required to perform any postal duties on a day on which such carrier is serving as an enumerator; and
(2)shall not be required to serve as an enumerator—
(A)more than 1 day a week; or
(B)after the services of letter carriers under this section are no longer required, as determined by the Secretary of Commerce. 
 
